DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP02-237083 to Sometsugo (hereinafter Sometsugo).
Regarding claim 1, Sometsugo discloses a multilayer piezoelectric device (Figs. 7) comprising: a laminated body including: a piezoelectric layer formed along a plane including a first axis and a second axis intersecting each other; and an internal electrode layer (2) laminated on the piezoelectric layer; and an external electrode (3) electrically connected to the internal electrode layer, wherein the internal electrode layer includes first slits parallel (4) to the first axis and second slits (6) parallel to the second axis.
Regarding claim 7, Sometsugo discloses the first slit includes at least one of inner first slits, the second slit includes at least one of inner second slits, an inner slit pattern is formed on an inner side of the internal electrode layer, and the inner slit pattern has a combined pattern of at least two of the inner first slits or at least two of the inner second slits. Figs. 6, 7 and 10 show multiple slits formed in the corners and periphery of the electrode layer.
Regarding claim 8, the inner slit pattern has a pattern in which a plurality of inner first slits and a plurality of inner second slits are combined in a dashed grid manner at the corners of the internal electrodes.
Regarding claim 10, Sometsugo discloses plurality of piezoelectric layers and a plurality of internal electrode layers are alternately laminated in the laminated body, and the inner slit patterns of two internal electrode layers next to each other via the piezoelectric layer are locationally shifted without overlapping with each other in a lamination direction on an optional cross section of the laminated body perpendicular to the first axis or the second axis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US20190280183, hereinafter Ito) in view of Sumetsugo.
Regarding claim 1, Ito discloses a multilayer piezoelectric device  comprising: a laminated body (10) including: a piezoelectric layer (15) formed along a plane including a first axis and a second axis intersecting each other; and an internal electrode layer (13) laminated on the piezoelectric layer; and an external electrode (14) electrically connected to the internal electrode layer, wherein the internal electrode layer includes first and second slits (corner portions of the internal electrode). However, the slits are not parallel to the first axis and parallel to the second axis. 
Ito discloses forming slits 13e to form electric field relaxation regions to suppress dielectric breakdown. Sometsugo discloses forming slits on the internal electrode layers of a piezoelectric multilayer structure to improve the bonding strength between piezoelectric layers and prevent cracks due to stress concentration in the area. In addition, it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  Therefore, it is the Examiner's position that it would have been obvious to one with ordinary skill in the art at the time the invention was filed to form slits on the internal electrodes to minimize the formation of cracks due to stress concentration in the area. The diagonal slits in Ito and the parallel slits in Sometsugo solve the same problem and it appears that the disclosed device would perform equally well with either slits formed on the internal electrode layer to minimize the formation of cracks due to stress.
Regarding claim 2, Ito shows the internal electrodes having the first slit including an outer circumferential first slit formed on an outer circumference of the internal electrode layer, and the second slit includes an outer circumferential second slit formed on an outer circumference of the internal electrode layer (See Figs. 1-4).
Regarding claim 4, Figs. 3 and 4 show the outer circumferential first slit and the outer circumferential second slit, a total number of at least four slits formed at a plurality of locations on the outer circumference of the internal electrode layer.
Regarding claim 5, the internal electrode layer has a quadrangular shape from plan view on the plane, and the outer circumferential first slit and the outer circumferential second slit are formed near a corner of the internal electrode layer.
Regarding claim 6, Ito and Sometsugo fail to disclose a corner of the internal electrode layer and corners of the outer circumferential first slit and the outer circumferential second slit are rounded with a radius of curvature of 0.1 mm or more. However, it is well known in the art to form chamfered corners to minimize the concentration of stresses in the corners. Therefore, it is the Examiner's position that it would have been obvious to one with ordinary skill in the art at the time the invention was filed to form rounded corners with the specific radius of curvature as necessitated by the specific requirements of the particular application to minimize the concentration of stresses in the corners. 
 Regarding claims 3 and 9, neither Sometsugo nor Ito disclose the width in a short direction of the inner first slit and the width in a short direction of the inner second slit are 0.03-0.6 mm in the inner slit pattern. However, it is the examiner's position that it would have been an obvious matter of design choice to determine the specific width of the slits as necessitated by the specific requirements of the particular application without compromising the integrity of the structure. 
Regarding claim 10, both Ito and Sometsugo disclose a plurality of piezoelectric layers and a plurality of internal electrode layers are alternately laminated in the laminated body, and the inner slit patterns of two internal electrode layers next to each other via the piezoelectric layer are locationally shifted without overlapping with each other in a lamination direction on an optional cross section of the laminated body perpendicular to the first axis or the second axis.
Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The references of the Prior Art fail to teach or disclose, alone or in obvious combination, the claimed invention as described in claim 11 and comprising coverage rates of the internal electrode layers per one layer gradually increase or decrease from a lowermost layer to an uppermost layer in a lamination direction on an optional cross section of the laminated body perpendicular to the first axis or the second axis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018.  The examiner can normally be reached on M-Th 7:45-6:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. San Martin/
Primary Examiner, Art Unit 2837